Citation Nr: 1403858	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-30 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to April 28, 2010 (excluding periods during which the Veteran was on active duty or assigned a temporary total rating) for PTSD, including depressive disorder and major depressive disorder.  

2.  Entitlement to an initial rating in excess of 70 percent from April 28, 2010 for PTSD, including depressive disorder and major depressive disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

 R. Chakraborty, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1998 to February 1999, from January 2000 to July 2000, and from October 2003 to December 2004.  The Veteran was also awarded entry level separation for uncharacterized service from July 1997 to August 1997.  He is the recipient of the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which granted service connection for PTSD with a 30 percent rating effective May 17, 2007.  

In a May 2010 rating decision, the RO granted a temporary total evaluation under 38 C.F.R. § 4.29 (2013) for hospitalization for the Veteran's service-connected PTSD, effective from October 3, 2008 through November 30, 2008.  The RO also assigned a 70 percent rating effective April 28, 2010.  

A rating decision of August 2011 granted service connection for depressive disorder, including major depressive disorder (MDD), effective September 25, 2001 with a 30 percent rating.  The Veteran returned to active duty October 12, 2003, and disability payments were accordingly discontinued.  

Entitlement to individual unemployability (TDIU) was granted in an August 2011 rating decision, effective December 1, 2008.  The record does not reflect that the Veteran expressed disagreement with the effective date assigned for this action.  As such, the issue of entitlement to TDIU is not before the Board. 

The Board notes that, in addition to the paper claim file, there is a Virtual VA electronic claim file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claim file and the electronic claim file in rendering this decision.  



FINDINGS OF FACT

1.  Prior to December 31, 2004, the Veteran's PTSD with MDD was manifested primarily by depression and anxiety; occupational and social impairment with reduced reliability and productivity is not shown during this period.  

2.  From December 31, 2004 to April 28, 2010, the Veteran's PTSD with MDD was manifested primarily by symptoms consistent with occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas is not shown during this period.  

3.  From April 28, 2010, the Veteran's PTSD with MDD was manifested primarily by symptoms consistent with occupational and social impairment with deficiencies in most areas; total occupational and social impairment is not shown during this period.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess of 30 percent for PTSD prior to December 31, 2004 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for entitlement to an evaluation of 50 percent for PTSD have been met from December 31, 2004 to April 28, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2013).

3.  The criteria for entitlement to an evaluation in excess of 70 percent for PTSD from April 28, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in June 2007, prior to the April 2008 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  The Veteran's claim arises from his disagreement with the initial disability rating following the grant of service connection for PTSD.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Thus any defect in the notice provided to the Veteran is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Nevertheless, the RO notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The June 2007 letter also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has also done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  The Veteran's service treatment records and VA treatment records are in the claims folder, and the Veteran was provided with VA examinations in November 2007, April 2010, and September 2010.  These examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran had not requested a hearing.  Thus, the duties to notify and assist have been met.

Legal Criteria 

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  

In evaluating the severity of a particular disability it is essential to consider its history.  38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim such as the claim for an increased evaluation for PTSD, placed in appellate status by disagreement with the initial rating award and not yet ultimately resolved, is an original claim as opposed to a new claim for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate when the factual findings show distinct periods where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2013).  In this case, the RO has assigned an initial staged rating for this disability.  

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a) (2013).

The general rating criteria used for rating of the Veteran's PTSD provides a 100 percent rating for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9411 (2013).

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), inability to establish and maintain effective relationships.  Id.

A 50 percent rating is proper for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment; impaired abstract thinking, disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 30 percent rating is proper for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 41 to 50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A GAF score of 51 to 60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co- workers)."  A GAF score of 61 to 70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  The GAF scores, however, assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a) (2013).  

Analysis

The Veteran's service-connected PTSD to include major depressive disorder is currently rated at 30 percent from September 25, 2001 through October 12, 2003; 30 percent from December 31, 2004 through October 2, 2008; 30 percent from December 1, 2008 through April 27, 2010, and 70 percent from April 28, 2010.  As previously mentioned, a rating of 100 percent was assigned from October 3, 2008 to November 30, 2008.  

A January 2002 service treatment record indicates that the Veteran experienced depression due to skin rash.  Additional treatment records from February and December 2004 also indicate that the Veteran had depression and anxiety.  A July 2004 post deployment review record indicated that the Veteran had been somewhat affected by having little interest or pleasure in doing things, and was feeling down, depressed or hopeless, but was not suicidal.  Over the past month, he had experienced nightmares and had recurring thoughts of upsetting in-service events, but was not constantly on guard, watchful or easily startled, nor felt numb or detached from others, activities, or his surroundings.  He did not have serious conflicts with others, or have thoughts or concerns of hurting others or losing control with anyone.  

VA treatment reports from September 2005 indicate that the Veteran had difficulty interviewing for a job or going to work, and suffered from anxiety and depression.  He had difficulty sleeping at night and slept during the day, and isolated himself socially.  He suffered from nightmares three to four times weekly.  The Veteran was hypervigilant but did not view it as overreacting.  His long term memory was somewhat impaired.  He was advised to decrease his alcohol consumption.  His GAF scores were 50 and 60.  Mental status examinations during September 2005 indicate that he was alert and oriented to person, place, and time.  He was well groomed, calm and cooperative, but was dysphoric and had flattened affect.  He had limited motivation and energy.  He had not attempted suicide.   

VA treatment records from May through August 2007 indicate that the Veteran experienced racing thoughts and difficulty in focusing, as well as verbal outbursts.  He denied violence.  His thought process was logical, and he was not delusional, hallucinating, or paranoid.  His insight and judgment were intact.  He attended anxiety management classes.  It was noted that he had problems with alcohol and had gotten a second DUI.  

At the November 2007 VA examination, the Veteran stated that he was no longer having nightmares.  He denied flashbacks but did have intrusive distressing thoughts on a daily basis concerning his Iraq experience.  He found it difficult to connect emotionally to others, and stated that his irritability and anger caused him to be unable to remain in a relationship.  He had attempted to live with a girlfriend, but found his irritability and anger overwhelming to the point where he was unable to remain in that living situation.  The Veteran believed that anger and concentration and tiredness also caused him to lose several jobs.  He was hypervigilant, and needed to have his back to the wall and sit in a corner at restaurants, and not be seated at the middle table.  He also had difficulty with crowds in various locations.  The Veteran avoided conversation, thoughts, and feelings about his military service.  He reported panic attacks, and panic attack symptoms.  He reported intermittent episodes of overwhelming sadness and tearfulness with survivor guilt.  The Veteran was unable to maintain employment for longer than three months.  He had worked at a restaurant, but had difficulty with sleep, concentration, memory, and focus, and was fired; then worked at Kinko's for three months and was fired.  He took orders at a call center, but was fired for hanging up on a customer when he felt irritable and angry with an irate customer.  The Veteran worked at a pub for three months, but was fired for not reporting to work - again due to sleep, concentration, and focus difficulties.  

During the examination, the Veteran's affect was of full range and appropriate for the content discussed.  His speech was of normal rate, rhythm, tone, and volume.  His stream of thought was unremarkable for being tangential or circumstantial.  He denied psychotic symptoms of hallucinations, ideas of reference, or thought control, and was not paranoid.  His insight and judgment were good, and he was not considered a danger to himself or others.  In reference to concentration and memory, the examiner also noted that the Veteran had passed the postal examination and obtained his hair cutting license.  The examiner opined that the Veteran's symptoms were moderate in degree, and had been improving over the past two years, but he was still affected by the symptoms noted above.  He was assigned a GAF of 55.  The examiner noted that the Veteran appeared to have the social support and network of family and friends.  

A VA treatment record from January 2008 indicates that the Veteran did not have suicidal or homicidal ideation, though he has fantasized about shooting people who angered him in the past.  It was advised that the Veteran's relative remove a firearm from the Veteran's home.  VA treatment records from 2008 indicate that the Veteran continued to attend anxiety management classes.  The Veteran was admitted to the hospital from October 2008 to November 2008 for PTSD, alcohol abuse and panic disorder without agoraphobia.  An October 2008 psychological examination while he was in the hospital indicated that the Veteran had been asked to move out by his girlfriend because of anger problems related to his PTSD.  He reported alcohol problems on nine days during the previous month, and reported being bothered slightly by alcohol problems and considerably bothered by drug problems during that time period.  He also indicated that he had significant periods in the past 30 days in which he was unable to get along with anyone.  The Veteran reported psychological and emotional problems during the past 30 days.  An October 2008 hospital admission history and physical note also indicated he did not feel as happy as he used to, and was short and irritable.

A November 2008 case management note indicated that the Veteran "relapsed" from his addictions after a friend committed suicide.  He participated in a substance abuse therapy program in October 2008 and November 2008. 

 The Veteran was also hospitalized for alcohol dependence, cannabis abuse, and PTSD from January to February 2009.  His discharge summary indicated that he had recently gone to jail for disorderly conduct.  At that time, the Veteran was experiencing nightmares three to four times per month, and had only three hours of restful sleep nightly.  He avoided highly populated areas: locations that he felt might be high terrorist targets.  The Veteran was experiencing panic attacks three to five times per day, feeling like his heart rate increased with chest pain, hyperventilation, feeling shaky and as though there was impending doom.  He had difficulty being by himself.  However, he was alert and oriented at his mental status examination at discharge, was cooperative with the examiner, and had a good/full range of mood/affect.  His speech was of normal rate, rhythm, and tone, and his thought was linear and logical.  His insight/judgment was intact and good.  The Veteran did not have active delusions or paranoia or hallucinations, and denied suicidal or homicidal ideation.  

An April 2010 letter from the Veteran's mother described the Veteran as irritable, defensive, nervous, jittery, with sudden mood changes, and unable to stay focused or sleep well.  She stated that he does not trust anyone; that she feels like she is walking on eggshells when she is with him; and that he "can't be in a relationship due to all the PTSD symptoms he suffers from." The Veteran's mother explained that he "goes through periods where he will pluck out all of his eyebrows and eye lashes," and that it seems to occur when he is anxious and nervous.  She described the Veteran's relationship with his brother, and said that his brother described the Veteran as unpredictable, and that he could not live with the Veteran.  

The April 2010 VA examiner noted that the Veteran became vengeful and considered taking the lives of others after his arrest in November 2008.  The Veteran expressed problems with authority, and experienced paranoia when asked for his social security number after being pulled over for a missing light, and being put in jail for DUI.  The Veteran wore a disguise in public to avoid being recognized.  He continued to experience isolation from others, fear of crowds, and feeling unsafe around strangers.  The Veteran was no longer involved in a relationship due to his short temper.  He was irritable, angry, yelled, and was verbally violent.  He also abused the family dog, and took money from family members.  

Upon examination, the Veteran's attitude toward the examiner ranged from being cooperative, friendly, and attentive, to being hostile, suspicious, irritable, aggressive, and guarded.  He was appropriately dressed.  His mood was agitated, depressed, fearful, and labile.  His affect was appropriate, and his speech was clear and coherent, but spontaneous and soft or whispered.  His thoughts were racing, and his thought content was that of suicidal and homicidal ideation, obsessions, preoccupation with one or two topics, ruminations, and paranoid ideation.  The Veteran did understand the outcome of his behavior.  He experienced nightmares and panic attacks twice per month.  He had fair impulse control, but had homicidal thoughts quite often as well as suicidal thoughts, but lacked suicidal intent.  The Veteran suffered impairment with daily living activities, such as wearing the same clothing and having significant "road rage."  He had moderately impaired memory, and the examiner noted that this could be due to PTSD, but the differential diagnosis could be traumatic brain injury (TBI).  The Veteran stated that he worked about five hours daily due to his PTSD constraints, though the examiner noted that the Veteran was not currently employed.  

The examiner found that the Veteran experienced changes in employment performance, self-care, family role functioning, physical health, social/interpersonal relationships, and recreation/leisure pursuits since the last VA examination.  No improvement was noted in terms of the prognosis for improvement of PTSD and functional status.  

The September 2010 VA examiner noted that the Veteran was not sure whether treatment was working for him, and that his anxiety was still very high, but his depression was much better.  He had anger outbursts at least daily, and denied substance abuse, which the examiner suspected was more prevalent than the Veteran wished to report.  The Veteran did report "an ongoing issue with THC." 

The Veteran was cooperative with the examiner, and was clean and neatly groomed.  His affect was constricted and his mood was anxious.  His speech was rapid, and his psychomotor activity involved repetitive acts.  He was oriented as to person, time, and place, but his thought process involved an overabundance of ideas.  The Veteran's thought content was paranoid ideation.  He had no delusions, and understood the outcome of his behavior.  The Veteran did not have hallucinations or demonstrate inappropriate behavior.  He reported obsessive/ritualistic behavior: specifically, pulling out his hair.  However, the examiner did not find evidence of this behavior.  The Veteran also reported panic attacks.  He had poor impulse control, but no suicidal or homicidal thoughts.  He had sleep impairment.  He did startle, but internalized the reaction.  His memory was good aside from his immediate memory.  The Veteran did not have problems with daily living, and was able to maintain minimum personal hygiene.  He was not currently employed, but did not contend that this was due to PTSD effects.  His GAF was 65.

The Veteran reported that crowds were not a problem on the day of the examination.  The examiner opined that his prognosis for improvement of his PTSD and functional status impairment was good, and that his condition had improved since the April 2010 examination.  Specifically, the examiner noted that the Veteran had reported night sweats and nightmares during the last examination, which he denied during the current examination.  The Veteran had reported moderate memory impairment during the April examination, but only short term memory impairment during the present examination.  He had been verbally abusive toward his daughter, but denied anger outbursts towards her at that time and reported a very good relationship with her.  The Veteran had mentioned homicidal and suicidal thoughts, and several issues with activities of daily living during the April 2010 examination, but not during the September 2010 examination.  

The examiner also compared the Veteran's symptoms to the November 2007 examination, and noted that the Veteran had reported being unable to go to grocery or clothing stores.  He denied issues with activities of daily living during the September 2010 examination.  The Veteran had reported an exaggerated startle response during the November 2007 examination, but internalized it at the September 2010 examination.  

The examiner opined that there was not total occupational and social impairment due to PTSD signs and symptoms, nor did they result in deficiencies in judgment, thinking, family relations, work, mood, or school.  There was reduced reliability and productivity, such as the anger outbursts, which had gotten him fired from employment.  However, the Veteran reported that his anger was less than in the past.  He also had reported that self employment worked well because he could set his own hours to accommodate his PTSD symptoms, but that his health, mainly migraines, prevented him from continuing such employment.  

An April 2011 VA mental health note indicated that the Veteran had complaints of poor sleep, anxiety, 'hyper startle,' avoidance, hyper vigilance, migraine headaches, and depression.  However, the Veteran had clear speech and calm behavior, was alert and oriented, had full affect, had good insight and judgment and a linear thought process, and did not have bizarre thoughts or suicidal/homicidal thoughts.  

A June 2011 VA treatment plan note indicated that the Veteran's mood was stable, and that he is better managing his anger.  His mental status examination had results similar to those in April 2011.  His GAF score was 55. 

Based on the evidence of record, the Board concludes that the Veteran's symptomatology does not warrant a rating higher than 30 percent prior to December 31, 2004.  The service treatment records indicate that the Veteran had anxiety and depression with some nightmares, but do not show that the Veteran experienced symptoms consistent with occupational and social impairment with reduced reliability and productivity such as flattened affect, circumlocutory or stereotyped speech, panic attacks more than once per week, a difficulty in understanding complex commands, impairment of memory or judgment or abstract thinking, disturbances of motivation or mood or a difficulty establishing or maintaining effective work and social relationships as contemplated by a higher rating.  

In light of the foregoing, the Board concludes that, while the Veteran demonstrates a few of the criteria listed for a disability rating in excess of 30 percent, the evidence of record does not show that his overall level of severity closely approximates the criteria for a disability rating in excess of 30 percent under 38 C.F.R. § 4.130 (2013).  Moreover, there are no other factors which would lead the Board to conclude that a disability rating in excess of 30 percent is warranted.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (noting that the specified factors for each incremental rating are examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme).

However, the Veteran's symptomatology does warrant a rating of 50 percent from December 31, 2004 to April 28, 2010.  His GAF scores were between 50 and 60.  The Veteran had difficulty interviewing for a job or going to work.  He was unable to hold a job for more than three months, and experienced anger which led to his being unable to live with his girlfriend.  He was also hospitalized from January to February 2009, and was experiencing panic attacks three to five times per day and feeling as though there was impending doom.  His discharge summary at that time indicated that he had recently gone to jail for disorderly conduct, was experiencing nightmares three to four times per month, and had only three hours of restful sleep nightly.  These symptoms are consistent with occupational and social impairment with reduced reliability and productivity as contemplated by a 50 percent rating.  

However, he did not demonstrate occupational and social impairment with deficiencies in most areas as s contemplated by a higher rating.  During this period, the Veteran was not suicidal.  While he was noted to be irritable and angry with hypervigilance and an exaggerated startle response, he did not experience near continuous panic or depression affecting his ability to function independently, appropriately, and effectively.  The evidence does not show that his speech was intermittently illogical, obscure, or irrelevant.  There is also no evidence of spatial distortion.  While the Veteran had some difficulty in relationship and difficulty maintaining employment, the 2007 examination report notes that he had the social support and network of family and friends suggesting that he did not have an inability to establishing and maintain effective relationships.  With regard to the Veteran's ability to maintain personal hygiene, the Board observes that the Veteran's mother noted that the Veteran plucked his eyebrows and eyelashes.  However, the weight of the evidence does not show that he had a neglect of his personal appearance or hygiene during this period as contemplated by a higher evaluation.  On the contrary, the November 2007 examination report notes that the Veteran's hygiene was clean and his grooming was neat.  This examination report is consistent with the April 2010 examination report that noted that the Veteran was clean, neatly groomed, and appropriately dressed.  

Based on the foregoing, the Board concludes that the criteria for a rating of 50 percent, but no greater, are not met during the period from December 31, 2004, to April 28, 2010.  

The Veteran's symptomatology does not warrant a rating higher than 70 percent from April 28, 2010.  The April 2010 VA examination shows that the Veteran became vengeful and considered taking the lives of others, experienced isolation from others, feared crowds, felt unsafe around strangers.  Further, he was hostile, suspicious, irritable, aggressive, and guarded toward the April 2010 examiner.  Moreover, he experienced paranoid ideation and impairment with daily living activities, such as wearing the same clothing and having significant "road rage."  Nevertheless, the Veteran did not experience total occupational and social impairment as contemplated by a rating in excess of 70 percent.  In this regard, he did not exhibit gross impairment in thought processes or communication, delusions or hallucinations, disorientation as to time or place, or memory loss for names of close relatives, his own occupation or his own name.  

As of the September 2010 VA examination, the Veteran seemed to have improved, as he did not experience night sweats and nightmares, experienced only short term memory impairment rather than both short term and long term impairment, denied anger outbursts towards his daughter and reported a very good relationship with her, and did not report homicidal and suicidal thoughts.  Significantly, the September 2010 VA examiner opined that the Veteran did not have total occupational and social impairment due to PTSD signs and symptoms, nor did they result in deficiencies in judgment, thinking, family relations, work, mood, or school.  

In April and June 2011, although the Veteran had complaints of poor sleep, anxiety, 'hyper startle,' avoidance, hyper vigilance, migraine headaches, and depression, he had clear speech and calm behavior, was alert and oriented, had full affect, had good insight and judgment and a linear thought process, and did not have bizarre thoughts or suicidal/homicidal thoughts.  

In light of the foregoing, the Board concludes that the evidence of record does not show that his overall level of severity closely approximates the criteria for a disability rating in excess of 70 percent under 38 C.F.R. § 4.130 (2013).  That is, he has not experienced the total social and occupational impairment at any time since April 28, 2010.  In so concluding, the Board acknowledges that the severity of the Veteran's disability precluding him from obtaining and maintaining gainful employment due to his service-connected psychiatric disabilities.  This was recognized by the RO in the assignment of a total rating due to individual unemployability (TDIU) due to service connected disabilities.  There are no other factors which would lead the Board to conclude that a schedular disability rating in excess of 70 percent is warranted.  See Mauerhan at 16 Vet App.

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected hearing loss disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with MDD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports that he has night sweats and nightmares, anger, memory problems, panic attacks, paranoid ideation, and difficulty with relationships. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2013) is not warranted.  


ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD with MDD prior to December 31, 2004 is denied.  

Entitlement to an initial rating of 50 percent for PTSD with MDD from December 31, 2004 to April 28, 2010 is granted.  

Entitlement to an initial rating in excess of 70 percent for PTSD with MDD from April 28, 2010 is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


